Citation Nr: 1622083	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  10-10 495	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a right knee disability.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from April 1983 to April 2007.  The matter of the rating for a right knee disability is before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the St. Petersburg, Florida Department of Veteran Affairs (VA) Regional Office (RO) that, in pertinent part, granted service connection for right knee degenerative joint disease (DJD), rated 0 percent effective May 1, 2007.  An August 2008 rating decision increased that rating to 10 percent, effective May 1, 2007.  In November 2011, a Travel Board hearing was held before a Veterans Law Judge (VLJ) who is no longer before the Board; a transcript of the hearing is associated with the record.  An October 2012 Board remand took jurisdiction of the TDIU claim now on appeal (under Rice v. Shinseki, 22 Vet. App. 447, 455 (2009)), and remanded these matters for additional development.  A March 2016 letter advised the Veteran that the VLJ who presided over his November 2011 Travel Board hearing was no longer with the Board and offered him a new hearing before the VLJ who would decide these matters; he was notified that if he did not respond within 30 days, it would be assumed that he did not desire another hearing.  He has not responded, and the Board is proceeding with the understanding that the Veteran does not want another hearing. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record found that the Veteran has relocated to Kuwait, and that the AOJ arranged for him to submit VA disability benefit questionnaires (DBQs) addressing his service connected disabilities (headaches, right knee disability, bronchitis, hypertension, rhinitis, low back disability, bilateral lower extremity radicular symptoms, and tinnitus) completed by consulting physicians,.  While these reports were not prepared expressly in support of the matters on appeal, they nonetheless are pertinent evidence, as they relate to the status and effects of his service-connected disabilities (both critical factors in a TDIU claim) and the current severity of the right knee disability on appeal.  However, a review of the DBQ reports found inconsistencies which render them inadequate for rating purposes.  

For example, a January 2016 knee DBQ notes that there is no history of recurrent subluxation or lateral instability, but immediately thereafter notes that a right knee lateral joint instability test was positive.  Then, the examiner indicated the Veteran has a meniscus problem which causes frequent episodes of joint locking, pain, and effusion in both knees; however, a specific meniscus problem is not identified, and attached MRI reports note specifically that the Veteran's menisci on both sides appeared normal with no evidence of tear.  Moreover, the examiner did not check the box indicating there was no objective evidence of pain on motion, and noted elsewhere in the report that the Veteran has pain on motion, but on range of motion testing did not note at what point in range of motion testing the pain began.  Finally, the examiner indicated that the Veteran had "other pertinent physical findings" but did not elaborate on this observation, and explicitly indicated that no additional conditions existed.  Moreover, this DBQ and several additional DBQs addressing other service-connected disabilities refer to an "attached paper" with reference to specific medical history and, more significantly, the functional impact of such conditions on his ability to work (information critical in a claim for a TDIU rating).  However, there do not appear to be an addendum or associated materials in the record bearing on functional impact or medical history in the record, suggesting that the reports associated with the record are incomplete.  Consequently, development to complete the evidentiary record is necessary.

Furthermore, the claim for a TDIU rating (of which the Board's October 2012 remand assumed jurisdiction sua sponte) has not been adequately developed.  There is no formal application for TDIU [which initiates the TDIU claim process] in the record; notably, the October 2012 Board remand did not direct that such application be provided to the Veteran or direct the Veteran to complete such application.  Information sought by the form is necessary for proper processing of a TDIU claim.  It is not clear from the record whether the Veteran is in fact currently employed.  Evidence in the record indicates he began pursuing a bachelor's degree in business administration fairly soon following his military retirement, and shortly after earning a degree, began taking trips to Kuwait and has since relocated there (suggesting that he is, in fact, employed in some capacity in Kuwait).  As employment status is a critical threshold matter to be resolved in a TDIU claim, clarification of his employment status (now and throughout the pendency of this appeal), and his current level of functioning is necessary.

Accordingly, the case is REMANDED for the following:

1. The AOJ should also ask the Veteran to submit for the record any additional documents appended to the DBQs completed by consulting physicians that were submitted in January 2016, specifically including any bearing on the functional impact of his various disabilities on his ability to work.

2. The AOJ should ask the Veteran to clarify whether he is currently employed and/or pursuing a claim for a TDIU rating.  If he is unemployed and pursuing a TDIU rating, the AOJ should ask him to complete a VA Form 21-8940 (Application for Increased Compensation Based on Unemployability) and to provide relevant employment information and authorizations needed for VA to contact former employers for additional information regarding his current and prior employment.  If he submits an application for TDIU, the AOJ should assume jurisdiction of the matter in the context of the increased rating claim on appeal, arrange for all further development indicated (to include arranging for further  examinations to secure medical opinions), and adjudicate the TDIU claim.  The Veteran should be advised that the matter of entitlement to a TDIU rating is not fully before the Board, and will be so only if he perfects an appeal of an adverse AOJ determination on the matter.

3. The AOJ should also arrange for an orthopedic examination of the Veteran (to include, if necessary, by a U.S embassy employee or by a private provider on a fee basis on behalf of VA) to determine the current severity of his right knee disability.  The entire record must be reviewed by the examiner in conjunction with the examination; and any studies necessary for a proper assessment of the knee should be completed.  The examiner must identify all right knee pathology found and describe in detail the associated impairment of function.  The examiner should be provided with a copy of the rating criteria applicable to knee disabilities (Diagnostic Codes 5256-63) and indicate the presence or absence of all symptoms and pathology noted under those criteria, and note their severity.  The findings must include reports of range of motion studies (with notation of any limitations due to such factors such as pain, weakness, fatigability, reduced endurance, etc.), with specific notation of whether there is objective evidence of pain on each range of motion tested and if so, notation at what point in the range of motion testing the pain begins.  The examiner should also note whether there is recurrent subluxation or lateral instability of the knee, (and if so, whether the subluxation or instability is slight, moderate, or severe).  The examiner should comment on the expected impact the Veteran's right knee disability has on his ability to work, noting the types of employment that remain feasible despite the right knee disability, and those that would be precluded by the disability.   

All opinions must include rationale.

4. The AOJ should then review the record and readjudicate the claims (including for TDIU if the Veteran completes an application for such benefit, and following all further development indicated).  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

